NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT



MARQUIS RIDDLE,                  )
                                 )
           Appellant,            )
                                 )
v.                               )                 Case No. 2D18-1731
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )

Opinion filed March 8, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Pinellas County; Philip J. Federico,
Judge.

Marquis Riddle, pro se.

Ashley Moody, Attorney General,
Tallahassee, and Bilal Ahmed Faruqui,
Assistant Attorney General, Tampa;
and Allison C. Heim, Assistant Attorney
General, Tampa (substituted as
counsel of record), for Appellee.



PER CURIAM.


              Affirmed.
KHOUZAM, SALARIO, and BADALAMENTI, JJ., Concur.




                                  -2-